870 F.2d 658
1989 A.M.C. 2111
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Slobodna PLOVIDBA, Plaintiff-Appellee,v.Cathy S. KING, Defendant-Appellant.
No. 88-1718.
United States Court of Appeals, Sixth Circuit.
March 15, 1989.

Before KEITH, NATHANIEL R. JONES, and RALPH B. GUY, Jr., Circuit Judges.
PER CURIAM:


1
Defendants-Claimants, personal representatives of deceased seamen, appeal the order of the district court entering a judgment of no cause of action after plaintiffs filed a petition pursuant to 46 U.S.C. Sec. 181 et seq. seeking exoneration from and limitation of liability for the deaths of the seamen and the sinking of their boat in a collision occuring on August 20, 1986.


2
After reviewing the record and briefs submitted in this matter, and after hearing argument by counsel, we find no error below warranting reversal.  We, therefore, affirm the judgment of the district court, based upon the opinion filed by the Honorable Douglas W. Hillman, Chief Judge, Western District of Michigan.  688 F.Supp. 1226.